PER CURIAM:
This claim was submitted for decision after a hearing on June 22, 1988 and upon a written stipulation.
The claimant and respondent entered into a stipulation. The parties, in the stipulation, agreed to the following facts:
Prior to June 13, 1983, the claimant was enrolled as a provider of medical services to eligible recipients of Medicaid services, as administered by the respondent.
*135On or about June 13, 1983, the respondent terminated the approved status of the claimant as a qualified provider of such services and refused to continue his enrollment in the program on the ground that the claimant possessed only a temporary permit to practice medicine as opposed to an unrestricted license to practice, and upon the belief, that by reason of such temporary permit, claimant was not a qualified provider within the meaning of the applicable federal and state laws, rules and regulations.
On or about March 13, 1984, the respondent reinstated the claimant as a qualified provider of such services pursuant to a directive of the Health Care Finance Administration of the United States Department of Health and Human Services.
The claimant incurred damage to the extent of $33,700.00 as a minimum, by reason of loss of income for the period June 13, 1983 through April 2, 1984.
All matters in controversy between the claimant and the respondent therein having been agreed, compromised and settled for the sum of $32,000.00, and the respondent, in open Court, having admitted its actions were wrong, the Court is of the opinion that claimant is entitled to an award in the agreed amount.
In view of the foregoing, the Court makes an award in the amount of $32,000.00.
Award of $32,000.00.